Case 1:19-cv-24877-RNS Document 51 Entered on FLSD Docket 03/17/2021 Page 1 of 5




                               United States District Court
                                         for the
                               Southern District of Florida

   Cajule Cedant, Plaintiff,               )
                                           )
   v.                                      )
                                           ) Civil Action No. 19-24877-Civ-Scola
   United States of America,               )
   Defendant.                              )
                    Order On Motions for Summary Judgment
       This matter is before the Court upon the parties’ cross motions for
  summary judgment. For the reasons stated below, the Court denies the
  Defendant’s motion (ECF No. 37) and denies the Plaintiff’s motion (ECF No.
  40.)

        1. Background

         The instant dispute arises under the Federal Tort Claims Act (“FTCA”),
  28 U.S.C. §§ 1346(b), 2671, et seq. On December 10, 2017, the Plaintiff claims
  to have been involved in a traffic accident with United States Postal Service
  (“USPS”) employee Elijah Miller in North Miami, Florida when Mr. Miller
  allegedly ran a stop sign while in his USPS Long-Life Vehicle (“LLV”) and
  collided with the Plaintiff’s vehicle, resulting in the Plaintiff’s vehicle rolling
  over. (ECF No. 39, 43, at ¶¶ 1-2, 6-15.)
         The Court briefly recounts the procedural history of this matter, which
  plays an important role in the parties’ cross motions for summary judgment.
  On May 26, 2020, the Court issued its scheduling order, which required the
  parties to exchange expert witness disclosures by December 29, 2020. (ECF
  No. 15.) Fact discovery closed on that same date. (Id.) In its scheduling order,
  the Court stated “[w]hen a treating physician testifies regarding opinions
  formed and based upon observations made during the course of treatment, the
  treating physician need not produce a Rule 26(a)(2)(B) report” but when such a
  physician is “offering opinions beyond those arising from treatment” a Rule
  26(a)(2)(B) report is required. (Id.)
         On January 5, 2021, after the deadline for expert witness disclosures
  had passed, the Plaintiff moved the Court to extend all pre-trial deadlines,
  including trial date. (ECF No. 30.) In his motion, the Plaintiff stated he
  specifically needed to extend “the deadline to exchange expert witness
  summaries/reports as the prior deadline fell during the holidays.” (Id.) The
Case 1:19-cv-24877-RNS Document 51 Entered on FLSD Docket 03/17/2021 Page 2 of 5




  Defendant timely disclosed its reports. (Id.) The Court denied the Plaintiff’s
  motion because the Plaintiff failed to explain why it could not abide by future
  deadlines in the case and explained an order from the Court is not necessary
  when an extension does not interfere with future Court-imposed deadlines.
  (ECF No. 31.) On January 8, 2021, the Plaintiff moved the Court to reconsider
  its motion, now explaining that the Plaintiff needed an extension due to the
  approaching dispositive motion deadline of January 12, 2021. (ECF No. 32.)
  The Court granted the Plaintiff limited relief and extended the dispositive
  motion deadline by 10 days, but stated “all other deadlines shall remain the
  same.” (ECF No. 33.)

     2. Legal Standard
           A. Summary Judgment
         Under Federal Rule of Civil Procedure 56, “summary judgment is
  appropriate where there ‘is no genuine issue as to any material fact’ and the
  moving party is ‘entitled to a judgment as a matter of law.’” Alabama v. North
  Carolina, 130 S. Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)). “The
  moving party bears the initial burden to show the district court, by reference to
  materials on file, that there are no genuine issues of material fact that should be
  decided at trial . . . [o]nly when that burden has been met does the burden shift
  to the non-moving party to demonstrate that there is indeed a material issue of
  fact that precludes summary judgment.” Clark v. Coats & Clark, Inc., 929 F.2d
  604, 608 (11th Cir. 1991). Rule 56(c) “requires the nonmoving party to go beyond
  the pleadings and by her own affidavits, or by the depositions, answers to
  interrogatories, and admissions on file, designate specific facts showing that
  there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324
  (1986) (internal quotation marks omitted). Thus, the non-moving party “may not
  rest upon the mere allegations or denials of his pleadings, but . . . must set forth
  specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty
  Lobby, Inc., 477 U.S. 242, 248 (1986) (internal quotation marks omitted); see
  also Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586
  (1984) (stating “[w]hen the moving party has carried its burden under Rule 56(c),
  its opponent must do more than simply show that there is some metaphysical
  doubt as to the material facts”).
         The Court must view the evidence in the light most favorable to the
  nonmoving party, and summary judgment is inappropriate where a genuine
  issue of material fact remains. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-
  59 (1970). “An issue of fact is ‘material’ if, under the applicable substantive
  law, it might affect the outcome of the case.” Hickson Corp. v. N. Crossarm Co.,
Case 1:19-cv-24877-RNS Document 51 Entered on FLSD Docket 03/17/2021 Page 3 of 5




  357 F.3d 1256, 1259-60 (11th Cir.2004). “An issue of fact is ‘genuine’ if the
  record taken as a whole could lead a rational trier of fact to find for the
  nonmoving party.” Id. at 1260. A court may not weigh conflicting evidence to
  resolve disputed factual issues; if a genuine dispute is found, summary
  judgment must be denied. Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140
  (11th Cir. 2007).

     3. Analysis
           A. Plaintiff’s Motion for Partial Summary Judgment
          The Court turns first to the Plaintiff’s motion for summary judgment on
  liability only. (ECF No. 40.) When a plaintiff brings a cause of action for
  negligence under the FTCA, the Court applies the law of the state where the
  alleged tort occurred. Stone v. United States, 373 F.3d 1129, 1130 (11th Cir.
  2004). To prevail on a negligence claim under Florida law, a plaintiff must
  adequately allege: 1) that the defendant owed a duty to the plaintiff; 2) that the
  defendant breached that duty; 3) that the breach caused the plaintiff’s injury;
  and 4) actual harm. Williams v. Davis, 974 So. 2d 1052, 1056 (Fla. 2007); see
  also Canteen v. United States, No. 1:13-cv-132, 2014 WL 12573516, at *2 (N.D.
  Fla. Oct. 8, 2014). Because the Plaintiff failed to timely exchange its expert
  disclosures with the Plaintiff, the Defendant states that the Plaintiff cannot
  prove causation or actual harm because, under Florida law, lay testimony is
  legally insufficient to support a finding of causation where, as here, the medical
  condition is not readily observable. (ECF No. 37, at 13.) Even if the Plaintiff’s
  expert reports had been timely submitted, the Defendant states that summary
  judgment is inappropriate as the Plaintiff has failed to show the “absence of
  any genuine dispute of material fact regarding the person or persons
  responsible for the collision.” (ECF No. 45, at 4.) Confusingly, in response to
  the Defendant’s arguments, the Plaintiff states, without citation to any legal
  authority, that to prevail on summary judgment with regards to liability only,
  the Plaintiff need only prove the existence of a duty and that the duty was
  breached, but not causation or actual harm. (ECF No. 49, at 2.)
          The Court finds that the Plaintiff has failed to adequately prove causation
  and actual harm as he failed to address these prongs in his briefing. Indeed,
  the Plaintiff stated, “[a]s mentioned above, the Plaintiff’s motion was for partial
  summary judgment as to liability. Accordingly, . . . the Plaintiff need only
  establish” duty and breach. (ECF No. 49, at 2) (emphasis in original). Plaintiff
  seems to misunderstand that it is his burden to prove each and every element
  of his negligence claim in order to prove the Defendant’s liability for negligence.
  See Canteen, 2014 WL 12573516, at *2 (stating standard for proving negligence
Case 1:19-cv-24877-RNS Document 51 Entered on FLSD Docket 03/17/2021 Page 4 of 5




  under Florida law requires proof of all four elements in context of motion for
  partial summary judgment as to liability only). As the Plaintiff failed to
  adequately address each element of negligence, the Court finds summary
  judgment in favor of the Plaintiff at this stage is improper.

           B. Defendant’s Motion for Summary Judgment

         In support of its own motion for summary judgment, the Defendant
  argues that, without being able to rely on its untimely expert reports to prove
  causation or actual harm, the Plaintiff is unable to prevail on its negligence
  claim. (ECF No. 37, at 1.) While the Court finds the government’s arguments
  persuasive, particularly in light of the Plaintiff’s actions in this case, the Court
  notes that, in the Eleventh Circuit, there is a strong preference for courts to
  resolve legal actions on their merits, rather than on procedural technicalities.
  Elof Hansson Paper & Board, Inc. v. Caldera, No. 11-20495-Civ, 2013 WL
  12093241, at *10 n.12 (S.D Fla. 2013) (Williams, J.) (discussing Wahl v. McIver,
  773 F.2d 1169, 1174 (11th Cir. 1985)). With this principle in mind, the Court
  also finds that summary judgment in favor of the Defendant at this stage is
  equally improper.

     4. Conclusion
         While extensions of time are frequently sought from the Court, they are
  not granted as a matter of right. This is particularly so where a party is seeking
  an extension of time after the relevant deadline has passed. In such
  circumstances, consistent with Federal Rule 16(b)(4), modification of a
  scheduling order is precluded unless the schedule cannot be met despite the
  diligence of the party seeking the extension. Donaldson v. Carnival Corp., No.
  20-23258-Civ, 2021 WL 65445, at *1 (S.D. Fla. Jan. 7, 2021) (Scola, J.). Here,
  the Plaintiff moved to extend the expert disclosure deadline together with all
  remaining deadlines in the matter and trial date after the deadline for expert
  disclosures had passed, explaining only that “the prior deadline” which had at
  that point been in place for seven months, “fell during the holidays.” (ECF No.
  30.) Critically, “diligence is the key to satisfying the good cause requirement.”
  Donaldson, 2021 WL 65445, at *1. The Plaintiff’s motion was perfunctory,
  failed to show that the Plaintiff acted with diligence, and failed to demonstrate
  good cause for the requested modifications to the scheduling order. On that
  basis, and because the Plaintiff failed to explain how any other deadlines in
  this matter were impacted based on the Plaintiff’s failure to timely disclose its
  expert disclosures, the Court denied the Plaintiff’s motion.
Case 1:19-cv-24877-RNS Document 51 Entered on FLSD Docket 03/17/2021 Page 5 of 5




         Thereafter, the Plaintiff moved the Court to reconsider his motion. (ECF
  No. 32.) This time, the Plaintiff explained that he sought to extend the trial date
  in this matter because the Court’s order requiring discovery and scheduling
  conference requires the dispositive motion deadline “be set no later than four
  months before the commencement of the proposed trial period.” (ECF No. 5, at
  2.) The Plaintiff reiterated that he had missed the expert disclosure deadline
  because it “fell during the holidays.” (ECF No. 32, at 1.) The Plaintiff explained
  because of the Court’s order regarding the deadline around dispositive motions,
  he sought reconsideration of his motion for extension of all deadlines “in an
  abundance of caution,” seeking as an alternative for the Court to extend the
  dispositive motion deadline. (Id. at 2.) The Court granted the Plaintiff a ten-day
  extension for the filing of dispositive motions, but otherwise kept all remaining
  deadlines the same.
         It was the Plaintiff’s responsibility to demonstrate to the Court in a
  sufficiently detailed manner why the extension of deadlines in this matter was
  necessary. The Plaintiff failed to satisfy that burden. At no point did the
  Plaintiff explain to the Court the potentially dispositive nature of its expert
  reports and the substantial prejudice that could be suffered by the Plaintiff if
  the expert disclosure deadline were not modified. As a result, the parties and
  the Court have expended substantial resources unnecessarily. The Plaintiff is
  reminded that, under Federal Rule 16(f), the Court may issue sanctions for
  non-compliance with the Court’s scheduling order. The Defendant may also
  move the Court to impose similar sanctions.
         In light of the above, and in consideration of the Court’s strong
  preference to resolve disputes on their merits, the Court orders the parties to
  meet and confer and suggest necessary alterations to the Court’s scheduling
  order and trial date by March 23, 2021. The Plaintiff shall be responsible for
  informing the Court of the parties’ agreement. Failure to timely do so will result
  in the dismissal of this action without prejudice. The Court denies both parties
  motions for summary judgment (ECF Nos. 37, 40.) The Court notes the
  Defendant filed a motion in limine to exclude the Plaintiff’s untimely expert
  reports. (ECF No. 50.) By March 23, 2021, the Defendant shall advise the
  Court if its motion is now moot in whole or in part in light of the Court’s order.

        Done and ordered in Miami, Florida on March 16, 2021.




                                              Robert N. Scola, Jr.
                                              United States District Judge
